DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-4, and 7-14 have been considered but are moot because the new ground of rejection does not rely on the combination references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1-4, and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Roki (EP2998163) in view of Schulze (US20100224438).
With respect to claim 1 Roki discloses an acoustic cap (10) for sound proofing or damping a noise source in a vehicle wherein the acoustic cap comprises:
A shell (11) as a first proofing or damping material and forming outer walls of the acoustic cap, wherein the shell is made of plastic (para 0032);
A second proofing or damping material (12) forming an inner noise source facing wall of the acoustic cap, wherein one or more hollow spaces (13) are defined between the first proofing or damping material and the second proofing or damping material

Wherein the second proofing or damping material follows the shell and is located within the half space or air channel.
Roki does not discloses wherein the second proofing or damping material forms a plurality of walls, nor wherein the second proofing material follows the three dimensional contour of the shell.
Schulze discloses a self supporting acoustic encapsulation member for an engine (see figures 1-4) which includes a shell of material combined with absorptive material which is then formed into a three dimensional shape (see again figures 1-4) such that all of the layers follow the same contoured cap shape.
It would have been obvious to combine the teachings of Schulze to form such a three dimensional shape which encloses an acoustic space with the device or Roki so as to enhance the sound reduction by absorbing the sounds directed at all directions and not only those at one face thereof.
With respect to claim 2 Roki further discloses (see figure 3) wherein the shell comprises one or more spacers (14) on its inner face and the second proofing or damping material (12) lies against the one or more multiple spacers.
With respect to claim 3 Roki further discloses (see again figure 3) wherein the one or multiple spacers are integrally formed with the shell.
With respect to claim 4 Roki further discloses wherein the one or more multiple spacers are built as one or multiple ribs or a grid of ribs (see again figure 3).
With respect to claim 7 Roki further discloses wherein the shell comprises fastening means for fastening the acoustic cap in the vehicle (see figure 2, attachment tabs are shown but unnumbered).
With respect to claim 8 Roki as modified  discloses the invention as claimed except expressly wherein the second proofing or damping material is fastened to the shell by means of clips. Roki (paragraph 44) discloses an attachment means of a bonding material, the use of mechanical fasteners in that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
With respect to claim 9 Roki discloses the invention as claimed except wherein the damping material is a foam which is foamed to the support members 14. It would have been obvious to replace the more complicated multilayer bulk absorber of Roki with a simple foam member as such foam blocks are known in the art of acoustics. Foaming the element against the supports would provide a bond similar to the caulking bond as taught by Roki (para 44) and as such would be an obvious variant thereof.
With respect to claim 10 Roki as modified by Schulze further discloses a method for manufacturing an acoustic cap for use in sound or damping as noise source in a vehicle, comprising the steps:
Manufacturing a shell (11 of Roki) of plastic (para0032 of Roki) as a first proofing or damping material and forming outer walls of the acoustic cap;
Manufacturing a second proofing or damping material (12);
Placing the second proofing or damping material to form inner noise source facing walls (see the formation of the multiple walls as taught by Schulze) of the acoustic cap, such that between the first proofing and or damping material and the second proofing or damping material one or multiple hollow spaces (13 in Roki) are defined;
Wherein the outer walls of the shell define a three dimensional contour that substantially completely encloses a half space or an air channel (see both Roki and Schultze);
Wherein the second proofing or damping material substantially completely follows the three-dimensional contour of the shell and is located within the half space or air channel (see shape of Schultze and the manner in which all the layers follow the same contour).
With respect to claim 11Roki as modified by Schultze discloses an acoustic cap for sound proofing or damping of a noise source in a vehicle, wherein the acoustic cap comprises:

A second proofing or damping material (12 of Roki) positioned within the shell forming inner noise facing walls (see multiple walls taught by Schultze) of the acoustic cap, wherein one or more hollow spaces (13 of Roki) is or are defined between the internal primary surface of the shell and the second proofing or damping material;
Wherein the outer walls of the shell define a three dimensional contour that substantially completely encloses a half space or air channel (as taught by Roki, but is also discloses by Schultze);
Wherein the second proofing or damping material (12) substantially completely follows the three-dimensional contour of the shell and is located within the half space or air channel (see contouring of Schultze multiple layers).
With respect to claim 12 Roki further discloses wherein the shell comprises one or multiple spacers on the inner main surface (14) and the second proofing or damping material (12) lies against the one or more multiple spacers.
With respect to claim 13 Roki further discloses wherein the one or more spacers (14) are integrally formed with the shell and protrude form the inner main surface.
With respect to claim 13 Roki as modified further discloses wherein the one or multiple spacers (14) are configured  as one or more ribs or a grid f ribs that are molded unitary with the shell.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/Examiner, Art Unit 2837